ORDER
Considering Randy Deandrea Dudley’s “Motion for Declaration of Eligibility to Practice” and the objection thereto filed by the Office of Disciplinary Counsel,
IT IS ORDERED that respondent, Randy Deandrea Dudley, having complied with the procedure set forth in Supreme Court Rule XIX, § 19.1, be immediately reinstated to the practice of law in Louisiana. This order shall not preclude the Office of Disciplinary Counsel from pursuing lawyer discipline against respondent in accordance with Rule XIX, § 11, if appropriate.'
/s/ Chet D. Traylor Justice, Supreme Court of Louisiana
KIMBALL, J., not on panel. Rule IV, Part II, § 3.